689 N.W.2d 233 (2004)
MOTDOCH
v.
BEASLEY
No. 127255.
Supreme Court of Michigan.
December 9, 2004.
SC: 127255, COA: 253504.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 1, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for peremptory reversal is also considered, and it is DENIED.
CAVANAGH, J., would grant leave to appeal.